The plaintiff in error was convicted in the county court of Choctaw county on a charge of pointing a gun at another, and was sentenced to pay a fine of $300 and to be confined six months in the county jail.
Judgment was entered on October 29, 1927, and the appeal was lodged in this court March 2, 1928, which was the 125th day after the rendition of the judgment.
The extreme limit within which an appeal from a conviction for a misdemeanor can be filed in this court is 120 days. Section 2808, Comp. Stat. 1921. When an attempted appeal is not filed in this court until the expiration of 120 days, this court acquires no jurisdiction.
The appeal is dismissed.
DAVENPORT and CHAPPELL, JJ., concur.